Order filed, June 19, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00318-CV
                                    ____________

                     REUNION POTASH COMPANY, Appellant

                                             V.

  WILLIAM M. BISHOP AND PINNACLE POTASH INTERNATIONAL, LTD,
                            Appellee


                       On Appeal from the 269th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2008-29234


                                          ORDER

       The reporter’s record in this case was due June 14, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Annette Peltier, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM